Citation Nr: 0937665	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include Wolff-Parkinson-White syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active service from July 1961 to March 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 RO rating decision that denied service 
connection for a cardiovascular disability, to include Wolff- 
Parkinson-White syndrome.  The Veteran filed a notice of 
disagreement (NOD) in April 2003.  The RO issued a statement 
of the case (SOC) in July 2003, and the Veteran filed a 
substantive appeal via letter later that month and filed a 
(VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2003.

In November 2003, the Board remanded the matter on appeal to 
the RO to schedule a hearing before the RO, as requested.  In 
an August 2004 letter, the Veteran was notified that his 
hearing was scheduled on September 7, 2004 at the RO in 
Columbia, South Carolina.  In an undated correspondence, the 
Veteran withdrew the request for a formal RO hearing.  On 
September 7, 2004, the Veteran had an informal hearing 
conference with the Decision Review Officer, the report of 
which is associated with the claims file.  September 2004 and 
November 2004 supplemental SOCs (SSOCs) reflect the RO's 
continued denial of service connection for cardiovascular 
disability, to include Wolff-Parkinson-White syndrome.

In January 2007, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a July 2009 SSOC) and returned the claim on 
appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  While the Veteran reported experiencing dizziness or 
fainting spells, soaking sweats, shortness of breath, and 
palpitations or pounding heart prior to his entry into 
service, the evidence does not clearly and unmistakably show 
that any cardiovascular disability predated service.  

3.  The Veteran currently has Wolff-Parkinson-White syndrome 
and competent medical evidence in and since service suggests 
that the Veteran's current Wolff-Parkinson-White syndrome had 
its onset during active military service.

4.  While a VA physician indicated that he could not provide 
an opinion as to the onset of the current disability without 
resorting to speculation, neither this opinion nor any other 
evidence of record directly contradicts private medical 
opinion evidence in support of the claim.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for Wolff-Parkinson-White 
syndrome are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for Wolff-Parkinson-White syndrome, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular-renal disease, which develop 
to a compensable degree (10 percent for cardiovascular-renal 
disease) within a prescribed period after discharge from 
service (one year for cardiovascular-renal disease), although 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Also, 
while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that, when no preexisting 
condition is noted upon entry into service, a veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit held, in Wagner, that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by 
clear and unmistakable evidence that (1) the Veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

In a July 1961 Report of Medical History prepared in 
conjunction with enlistment examination, the Veteran noted, 
in category 20, that he experienced dizziness or fainting 
spells, soaking sweats, shortness of breath, and palpitations 
or pounding heart.  The examiner opined that items checked in 
category 20 were part of a symptom complex-anxiety which did 
not deter the functioning of the Veteran at that time, and 
that he believed that the Veteran was able to carry out his 
duties in the military service at that time.  On physical 
examination, the examiner assessed the Veteran's heart and 
vascular systems as normal.

In this case, at entry, examination revealed no 
cardiovascular or renal disability.  While the Veteran 
reported some symptoms that could be attributed to a 
cardiovascular disorder, the examining physician opined that 
the symptoms were part of a symptom-complex-anxiety.  Given 
the above, the Board finds that no cardiovascular disability 
was noted at entry into service.  .  As such, the Veteran is 
presumed to have had a sound cardiovascular system at entry 
in service.  

There also is no subsequent evidence to clearly and 
unmistakably establish that a cardiovascular disability-to 
include  Wolf-Parkinson's syndrome-did, in fact, pre-exist 
service.

Within six months of service entry, service medical records 
reflect treatment for palpitations and tachycardia episodes, 
etiology unknown.  In a January 1962 Portsmouth U. S. Naval 
Hospital Medical Board Report, the examiner noted the 
Veteran's history of tachycardia two years prior to admission 
with more frequent recent occurrences.  The Veteran was 
diagnosed with tachycardia, paroxysmal, atrial, due to Wolff-
Parkinson-White syndrome.  The Veteran was discharged from 
service by the Medical Evaluation Board in March 1962.  Later 
statements from the Veteran reveal that the elevated heart 
rate prior to service occurred during a football game, and 
that he sought no medical treatment at that time.

In an August 2004 medical statement, S. Humphrey, M.D. opined 
that, without clinical question, the first manifestation of 
the Veteran's Wolff-Parkinson-White syndrome occurred while 
he was on active duty with the United States Navy in 1960, at 
which time he would have been 19 years of age.  He further 
stated that this was a typical age for initial clinical 
manifestation of the Wolff-Parkinson-White syndrome (which 
resulted in the Veteran's discharge from service); however, 
the precise trigger was unclear and would remain so.  The 
Board notes that the Veteran did not enter the Navy until 
1961 (as opposed to 1960 as mentioned by Dr. Humphrey); 
however, a reading of the entire statement makes clear Dr. 
Humphrey's intent to opine that the Veteran's Wolff-
Parkinson-White syndrome was first manifested while the 
Veteran was in the Navy.  The Veteran turned 19 in 1962, 
while he was in the Navy.  

In a February 2007 statement, D. Bouknight, MD opined that 
the Veteran's Wolff-Parkinson-White syndrome dated back to 
his days in the service in 1960.  He stated that the Veteran 
reported having no cardiac dysrhythmias prior to service and 
that he was discharged for cardiac dysrhythmias.  Dr. 
Bouknight noted that he did not have all of the Veteran's 
military records available to him; however it was clear to 
him that Wolff-Parkinson-White syndrome began during service 
and that this had continued to be an ongoing problem.  Again, 
it is clear from the wording of this document that Dr. 
Bouknight is opining that the onset of the Veteran's Wolff-
Parkinson-White syndrome was during his service.

While the August 2004 and February 2007 statements do not 
appear to be based on a review of the entire record 
concerning the Veteran's condition, the opinions are largely 
consistent with the medical evidence of record.  Notably, Dr. 
Humphrey also relied on medical knowledge about Wolff-
Parkinson-White syndrome, indicating that the age at which 
the Veteran was diagnosed with this syndrome during service 
was a typical age for initial clinical manifestations of the 
syndrome.  It is also significant to note that there is no 
medical evidence or opinion that directly contradicts the 
supportive opinions of the private physicians.  

In January 2007, the Board remanded this claim, in large 
part, to obtain medical confirmation of the current 
diagnosis, and, if so, to obtain a medical opinion as to the 
onset of disability, based on full consideration of the 
Veteran's documented  medical history and assertions.  

The Veteran underwent the requested VA examination in April 
2008.  After review of the claims file, and examination of 
Veteran, the physician  confirmed the diagnosis of -
Parkinson-White syndrome.  The physician noted that the 
claims file confirmed that the Veteran was first diagnosed 
with Wolff-Parkinson-White syndrome during service.  He 
stated that he could not state with absolute certainty that 
the Veteran's palpitations he experienced are only with 
regard to the one occurrence that the Veteran states occurred 
during a football game in 1959 or actually the precluding 
palpitations before becoming more frequent and being 
diagnosed with Wolff-Parkinson-White syndrome.  The physician 
also indicated that he would only be resorting to speculation 
in providing an opinion regarding the onset of Wolff-
Parkinson-White syndrome.  

Thus, while the VA physician could not provide the requested 
medical nexus opinion without resorting to speculation, his 
opinion did confirm the current diagnosis of Wolff-Parkinson-
White syndrome-which the record reflects was first rendered 
during service-and his opinion does not include any comments 
that directly weigh against the claim.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Given the totality of the evidence, to particularly include 
the diagnosis of Wolff-Parkinson-White syndrome during 
service and the statements by the private physicians 
indicating that the Veteran's Wolff-Parkinson-White syndrome 
had its onset during service, and resolving all reasonable 
doubt on the question of medical nexus in the Veteran's favor 
(see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 
1 Vet. App. at 53-56), the Board finds that the criteria for 
service connection for Wolff-Parkinson-White syndrome are 
met.


ORDER

Service connection for Wolff-Parkinson-White syndrome is 
granted.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


